Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 8 July 2022, in which claims 8, 9, 10 have been amended and claims 14-19 have been cancelled, is acknowledged.
Claims 8-13 are pending in the instant application.
Claims 8-13 are examined herein.
Response to arguments of 8 July 2022
In view of Applicant’s amendment of 8 July 2022, all the objections and rejections to claims 14-19 are herein withdrawn. Claims 14-19 have been cancelled.
In view of Applicant’s amendment of 8 July 2022, the objections to claims 8, 9, 10 are herein withdrawn. Applicant has clarified the claim language.
On 8 July 2022, Applicant has amended independent claim 8 to recite a method of treating pulmonary arterial hypertension with a PPAR agonist.
In view of Applicant’s amendment of 8 July 2022, the rejection of claims 8-13 under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103 over Li is herein withdrawn. A modified rejection is made below, based on Applicant’s amendment of 8 July 2022.
Applicant’s arguments (Remarks of 8 July 2022, pages 5-8) against the rejection of claims 8-13 under 35 U.S.C. 103 over Zahradka have been considered.
Applicant submits four literature references, as Appendix 1-4; two (Appendix 1 and 4) of the four references are submitted in Japanese with a partial translation in English of one paragraph.
Applicant argues (page 5, last paragraph, page 6, first paragraph) that Appendix 1 discloses that pulmonary artery smooth muscle cells in subjects with PH have completely different properties from pulmonary artery smooth muscle cells in subjects that do not have PH. It is unclear where this point is taught in the reference submitted, since the English translation only states:

    PNG
    media_image1.png
    370
    595
    media_image1.png
    Greyscale

Without being presented with an English translation of the reference Appendix 1, the examiner cannot have an opinion about the teachings in the reference, does not understand the point of the reference and how it is relevant to the rejection on record. 
Applicant argues (page 6, second paragraph) that references Appendix 2 and 3 disclose a complex proliferation mechanism in pulmonary hypertension. In response, Applicant has not explained how the references by Sakao (title Initial apoptosis is followed by increased proliferation of apoptosis-resistant endothelial cells) and Golpon (title Life after corpse engulfment: phagocytosis of apoptotic cells leads to VEGF secretion and cell growth) are relevant to a method of treating pulmonary arterial hypertension and to the rejection. 
Applicant argues (page 6 third paragraph) that Appendix 4 discloses that BMP ligand stimulation suppresses the proliferation of pulmonary artery smooth muscle cells in a control that does not have PH, whereas this suppression effect is absent in PAH pulmonary artery smooth muscle cells.
In response, the partial English translation of reference Appendix 4 is insufficient for the examiner to understand the point of the article. Without being presented with an English translation of the reference Appendix 4, the examiner cannot have an opinion about the teachings in the reference, does not understand the point of the reference and how it is relevant to the rejection on record. 
Further, it is unclear how bone morphogenetic protein (BMP) ligands are related to the instant PPARalpha agonists, and how the teachings in Appendix 4 are relevant to the instant rejection. 
Applicant argues (page 6, last paragraph, page 7, first paragraph) that it is necessary to evaluate the compound by its proliferation suppression effect on pulmonary artery smooth muscle cells in PH, rather than by its proliferation suppression effect on normal pulmonary artery smooth muscle cells.
Applicant argues (page 7, second paragraph) that Examples 1 and 3 of the instant application demonstrate reductions in ventricular systolic pressure and right ventricular hypertrophy, suppression in an increase in thrombus formation, and a reduction in the D-dimer/TAT ratio serving as indicator of impaired fibrinolytic capacity, by administration of the PPAR agonist in a mouse model of PH. The examiner acknowledges the data in Applicant’s Specification.
Applicant argues (page 7, third paragraph) that Zahradka only discloses that activation of PPARby WY14643 can suppress the proliferation of smooth muscle cells (SMCs) of an animal that does not have PH, and (page 7, last paragraph, page 8, first paragraph) Zahradka cannot render obvious an effect of suppressing abnormal proliferation in pulmonary artery smooth muscle cells derived from patients with PH.
In response, Zahradka [0035] provides data showing that WY-14643 (pirinixic acid), other PPAR agonists such as clofibrate (Figure 12) inhibit cell proliferation in porcine coronary artery smooth muscle cells SMC, which is relevant to PAH. 
In response to Applicant’s argument that the data in Figure 12 (normal SMC not from subjects with PH) does not translate in patients with PH, the examiner acknowledges that Zahradka does not evaluate WY-14643 (pirinixic acid) or other PPAR agonists in an animal model of PAH, yet Zahradka provides the motivation to administer said compounds to subjects suffering from PH/PAH with a reasonable expectation of success. 
Zahradka teaches [0035] that PPAR agonists are useful as therapeutic agents to control diseases such as, for example, pulmonary hypertension. Zahradka teaches [0033] that PPAR agonists prevent the proliferation of vascular cells, and this anti-proliferative and anti-inflammatory activity can be employed in the treatment of, for example, pulmonary hypertension.
For all the reasons above, the rejection of claims 8-13 under 35 U.S.C. 103 over Zahradka is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 8 July 2022.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zahradka et al. (US 2006/0052457, published 9 March 2006, cited in IDS).
Zahradka teaches (Abstract) that activation of peroxisome proliferator activated receptor alpha (PPAR) by administration of a PPAR agonist such as WY-14643 (alternative name pirinixic acid), which is a compound of instant claims 9-10, inhibits the proliferation of vascular smooth muscle cells, which can be used to treat proliferative vascular diseases.
Zahradka teaches [0033] that PPAR agonists prevent the proliferation of vascular cells, and this anti-proliferative and anti-inflammatory activity can be employed in the treatment of, for example, pulmonary hypertension.
Zahradka teaches [0035] that PPAR agonists are useful as therapeutic agents to control diseases such as, for example, pulmonary hypertension. 
Zahradka [0035] provides data showing that WY-14643 (pirinixic acid), other PPAR agonists such as clofibrate (Figure 12) inhibit cell proliferation in porcine coronary artery smooth muscle cells SMC, which is relevant to PAH. Zahradka teaches that the properties ascribed to WY-14643 are applicable to other PPAR agonists, for example, clofibrate, benzafibrate, fenofibrate, which are compounds of instant claims 9, 10.
Zahradka teaches [0037] that the PPAR agonists can be administered, for example, orally, as in instant claims 11-13, to treat, for example, pulmonary hypertension [0047], or to prevent, for example, pulmonary hypertension, or symptoms of pulmonary hypertension [0047].
Zahradka teaches (claim 3) a method of treating or preventing a PPAR related disease comprising administering an effective amount of a PPAR agonist to an individual in need of such treatment, wherein the PPAR related disease is, for example, pulmonary hypertension (claim 4), and the PPAR agonist is, for example, WY-14643 (pirinixic acid), clofibrate, fenofibrate, benzafibrate (claim 2).
Zahradka does not specifically evaluate a PPAR agonist which is fenofibrate (instant elected species), or is WY-14643 (pirinixic acid), clofibrate, or benzafibrate, in an animal model of PH or PAH.

It would have been obvious to use the teachings of Zahradka to arrive at the instantly claimed method. A person of ordinary skill in the art would have been motivated to evaluate the therapeutic effect of a PPAR agonist which is fenofibrate in subjects suffering from PH or a subtype of PH which is PAH, because Zahradka teaches that PPAR agonists such as, for example, fenofibrate are useful as therapeutic agents to control diseases such as, for example, pulmonary hypertension, Zahradka teaches that PPAR agonists WY-14643 (pirinixic acid) or clofibrate are effective to inhibit the proliferation of vascular smooth muscle cells (in porcine coronary artery smooth muscle cells SMC, which is relevant to PAH), and Zahradka further teaches that the properties ascribed to WY-14643 are applicable to other PPAR agonists, such as, for example, clofibrate, benzafibrate, fenofibrate. Thus, the person of ordinary skill in the art would have administered a PPAR agonist which is fenofibrate, or WY-14643, or clofibrate, or benzafibrate, to treat PH or PAH in a subject in need thereof, with the expectation that said PPAR agonist is effective to inhibit the proliferation of vascular/artery smooth muscle cells in said subject and treat PAH.
As such, claims 8-13 are rejected as prima facie obvious.

Claims 8-13 are rejected under 35 U.S.C. 103 as obvious over Li et al. (Journal of Biological Chemistry 2014, 189 (52), 36031-36047, cited in PTO-892 of 11 April 2022) in view of Shao et al. (Pharmacological Research 2011, 63, 504-511, cited in PTO-892).
Li teaches a method of treating pulmonary hypertension (PH) in a subject suffering from sickle cell disease (SCD) and PH comprising administering to the subject an effective dose of a PPAR agonist which is fenofibrate.
Li teaches (page 36045, right column, second paragraph) that PPAR regulates the expression of miR-199a2; in sickle subjects, miR-199a2 levels are significantly reduced, which in turn leads to increased levels of HIF-1 and abnormal levels of ET-1, the latter of which is causal in PH. 
Li teaches (Abstract, also page 36039, last paragraph, page 36041, right column, first three paragraphs, Figure 6) that fenofibrate, a PPAR agonist, increased the expression of miR199a2, which was responsible for reduced expression of HIF-1 and ET-1.
Li teaches (page 36041, left column, first three paragraphs) that PPAR agonists fenofibrate and clofibrate reduce ET-1 mRNA levels by 80%, or 60%, respectively, in HMEC-1 cells. 
Li teaches (page 36044, left column) that SCD patients have increased plasma ET-1 levels; Berkeley sickle mice exhibit elevated plasma levels of ET-1 and right ventricular hypertrophy (relevant to PAH). Li teaches (page 36043, last paragraph, page 36044, left column, first two paragraphs, Figure 7) that fenofibrate-fed (oral administration as in instant claims 11-13) Berkeley sickle mice had reduced levels of ET-1 in lung tissues. 
Li teaches (page 36045, left column, last paragraph, right column, first paragraph) that 10-week oral administration of fenofibrate to Berkeley sickle mice increased miR-199a2 in the lung tissues of these mice; there was a significant reduction in HIF-1 and ET-1 mRNAs in isolated endothelial cells from these lungs, thus demonstrating that fenofibrate was effective in vivo as a means of attenuating HIF-1 levels and decreasing ET-1 expression, consistent with the in vitro model (Fig. 7G).
Li teaches (page 36031, Significance) that PPAR agonist reduction of ET-1 levels via induced miR199a2 provides a strategy to ameliorate PH.
Li teaches (page 36045, right column, second paragraph) that the study provides a therapeutic rationale for attenuating elevated ET-1 levels observed during pulmonary hypertension in SCD by administering a PPAR agonist.
Thus, Li teaches a method of treating PH by decreasing ET-1 expression, which is causal in pulmonary hypertension, comprising oral administration of fenofibrate to a subject with SCD and PH.
Li does not specifically teach a method of treating pulmonary arterial hypertension (PAH) in said subjects with PPAR agonist fenofibrate.

Shao et al. (Pharmacological Research 2011, 63, 504-511) teaches (page 509, left column, second paragraph) that endothelin-1 is a key mediator in the pathogenesis of pulmonary arterial hypertension (PAH). Shao teaches that endothelin-1 (ET-1) is not only a potent vasoconstrictor, but causes proliferation of many of the vascular cells involved in vascular remodeling. Plasma ET-1 levels are raised in patients with PAH and correlate with clinical outcomes. 
It would have been obvious to use the teachings of Li to arrive at the instantly claimed method. A person of ordinary skill in the art would have been motivated to evaluate fenofibrate in a subject suffering from PAH (which is a subtype of PH) and SCD because Li teaches that PPAR agonist fenofibrate is effective to treat PH in a subject suffering from PH and SCD by decreasing ET-1 expression, which is causal in pulmonary hypertension, and Shao teaches that endothelin-1 (ET-1) is a key mediator in the pathogenesis of pulmonary arterial hypertension (PAH). Thus, the person of ordinary skill in the art would have administered fenofibrate to treat PH or a subtype of PH which is PAH in patients with PH and SCD, with the expectation that fenofibrate attenuates elevated ET-1 levels observed during PAH in SCD, resulting in therapeutic effect.
Further, the person of ordinary skill in the art would have been motivated to replace PPAR agonist fenofibrate with another PPAR agonist such as clofibrate, in a method of treating PH/PAH in patients suffering from PH and SCD, because Li teaches that PPAR agonists such as fenofibrate, clofibrate are effective to reduce ET-1 protein levels in vitro in HMEC-1 cells (human microvascular endothelial cells), Li teaches that fenofibrate is effective to treat PH in a subject suffering from PH and SCD by decreasing ET-1 expression, and Shao teaches that endothelin-1 (ET-1) is a key mediator in the pathogenesis of pulmonary arterial hypertension (PAH). Thus, the person of ordinary skill in the art would have replaced PPAR agonist fenofibrate with another PPAR agonist such as clofibrate, to treat PH or a subtype of PH which is PAH in patients with PH and SCD, with the expectation that clofibrate attenuates elevated ET-1 levels observed during PAH in SCD, resulting in therapeutic effect.
As such, claims 8-13 are rejected as prima facie obvious.

Conclusion
Claims 8-13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627